       Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 1 of 21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x
                                              :
In re 650 Fifth Avenue and Related Properties :     08 Civ. 10934 (LAP)
                                              :
                                              :     ECF Case
                                              :
------------------------------------- x




                  MEMORANDUM OF LAW IN SUPPORT OF
          THE GOVERNMENT’S MOTION FOR A STAY PENDING APPEAL




                                                  GEOFFREY S. BERMAN
                                                  United States Attorney for the
                                                  Southern District of New York


Michael D. Lockard
Martin S. Bell
Daniel M. Tracer
Samuel L. Raymond
Assistant United States Attorneys
- Of Counsel -
           Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 2 of 21



                                                     TABLE OF CONTENTS
                                                                                                                                      Page
Preliminary Statement ......................................................................................................................1

Procedural History .......................................................................................................................... 1

           A. The Amended Complaint .............................................................................................. 1

           B. The Judgment Creditor Claims and Turnover Actions ................................................. 3

           C. Prior Protective Orders ................................................................................................. 4

           D. Post-Trial Stay Litigation.............................................................................................. 6

           E. The Second Circuit’s Stay Pending Appeal .................................................................. 6

           F. The Interim Protective Order and Claimants’ Motion to Release Funds...................... 8

Discussion ..................................................................................................................................... 11

           I. Legal Standard ............................................................................................................ 11

           II. Probability of Success on the Merits .......................................................................... 11

           III. Irreparable Harm ......................................................................................................... 14

           IV. Injury to other Parties.................................................................................................. 15

           V. The Public Interest ...................................................................................................... 16

Conclusion .................................................................................................................................... 19




                                                                         i
        Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 3 of 21



                                 PRELIMINARY STATEMENT

       The Government respectfully submits this memorandum of law in support of its motion

for a stay pending appeal of the Court’s prior orders directing the release of funds generated from

the building at 650 Fifth Avenue (the “Building”) from December 12, 2019 until the date of an

eventual probable cause hearing. On April 10, 2020, claimants the Alavi Foundation (“Alavi”)

and the 650 Fifth Avenue Company (the “Partnership” and, together with Alavi, “Claimants”)

filed a notice of appeal from the Court’s orders, in order to seek the release of income generated

by the Building since January 2018—approximately                      in funds currently restrained

in order to be preserved for forfeiture and distribution to victims of terrorism. In light of

Claimants’ appeal, the Government filed a protective notice of cross-appeal on April 13, 2020,

and is seeking authorization to pursue the cross-appeal. See Justice Manual § 2-2.121.

Accordingly, and for the reasons set forth more fully below, the orders for the release of funds

generated since December 12, 2019 should be stayed pending appeal. Claimants have repeatedly

advised that they intend to promptly spend those funds by paying them to their attorneys,

rendering them unavailable for forfeiture absent the requested stay.

                                   PROCEDURAL HISTORY

       The Court is familiar with the procedural history relevant to this motion. The relevant

background is summarized below.

       A.      The Amended Complaint

       On November 12, 2009, the United States filed a verified amended complaint (Dkt. No.

51) (the “Amended Complaint” or “Am. Compl.”)) alleging that certain properties (the

“Defendant Properties”) are forfeitable as (a) property constituting or derived from proceeds of

violations of the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-1706

(“IEEPA”), and the Iranian Transactions and Sanctions Regulations (“ITSR”), 31 C.F.R. Part
        Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 4 of 21



560; and (b) property involved in, or traceable to property involved in, money laundering, in

violation of 18 U.S.C. § 1956. See 18 U.S.C. § 981(a)(1)(A) & (a)(1)(C). The Defendant

Properties include, among others, the building located at 650 Fifth Avenue in Manhattan, New

York (the “Building”) and all property traceable thereto, including all income generated by the

Building; Alavi’s partnership interest in the Partnership; properties owned by Alavi in New

York, Maryland, Virginia, Texas, and California (the “Alavi Properties”); and the contents of

certain bank accounts.

       The Building is owned by the Partnership, which in turn is owned by Alavi (60%) and

Assa Corp. (40%). Assa Corp. and its offshore parent, Assa Co. Ltd. (collectively, “Assa”) were

formed by, and have always been owned and controlled by, Bank Melli Iran, an Iranian

government-owned bank. See United States v. Assa Co., 934 F.3d 185, 187 n.2 (2d Cir. 2019);

Kirschenbaum v. Assa Corp., 934 F.3d 191, 197 (2d Cir. 2019) (“Both Assa entities are owned

and controlled by Iran.”). The Amended Complaint alleges, inter alia, that Alavi, Assa, and the

Partnership operated the Building for the benefit of the Government of Iran, including

departments and agencies of the Government of Iran and Bank Melli Iran; and concealed the

Government of Iran’s control over Assa, the Building and the Partnership from private litigants

and U.S. government authorities. (See generally Am. Compl. ¶¶ 19-119). As a result, among

other things, the Building generated tens of millions of dollars that were distributed to Assa for

Bank Melli Iran’s benefit, including after the ITSRs were implemented in 1995 in response to the

Government of Iran’s continued hostile and malign activities threatening the United States’

national security, and even after Bank Melli Iran was designated in 2007 by the U.S. Department

of the Treasury’s Office of Foreign Assets Control (“OFAC”) for supporting proliferators of

weapons of mass destruction. Furthermore, Alavi and the Government of Iran were able to retain



                                                 2
        Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 5 of 21



ownership and control of the Building and its economic value in the face of Alavi’s financial

unviability absent its ability to enter into and maintain the Partnership, claims by victims of Iran

state-sponsored terrorism with unsatisfied judgments against the Government of Iran, and the

absence of any licenses from the U.S. Department of the Treasury, Office of Foreign Assets

Control authorizing Alavi and the Partnership to operate and maintain the Building.1

       Claimants filed claims asserting interests in the Defendant Properties, disputing that they

are the proceeds of crime or traceable to criminal proceeds and property, and alleging that they

are innocent owners. (Dkt. Nos. 54, 56, 167).

       B.      The Judgment Creditor Claims and Turnover Actions

       Between January 2009 and March 2010, various judgment creditors of the Government

of Iran – victims of Iranian government-sponsored acts of terror who hold unsatisfied judgments

for damages against the regime – (the “Judgment Creditors”) filed claims asserting interests in

the Defendant Properties or in the distribution of the proceeds of those properties (see Dkt. Nos.

39-47, 74, 77, 82, 84, 85, 98-101, 110, 122-28, 138, 147 & 248) and filed independent actions

for the turnover of the Defendant Properties to satisfy their damages judgments against the

Government of Iran.2 The Government and the Judgment Creditors have entered into a


1
  Between 1996 and 2008, the Partnership received more than $228 million in gross rents from
the Building. (GX15A). During this time period, the Partnership spent more than $143 million in
operating expenses, including the costs of operating, maintaining, and improving the Building.
(GX15B). Between 2000 and 2008, Alavi received more than $36.9 million in income from the
Partnership. (GX15M). Between 1997 and 2008, Assa received more than $26.9 million from the
Partnership. (Id.). These all represent money laundering transactions involving the Building and
the Partnership. Neither the Partnership, nor Alavi, nor Assa had any significant sources of
income other than the Building and proceeds derived from the Building’s income. (GX15A-
15U). Alavi used its income from the Partnership to pay, among other things, for expenses,
repairs, taxes, and improvements for the Alavi Properties. (GX15N-15R). These expenditures of
crime proceeds render the Alavi Properties also proceeds, in part, of crime.
2
 See Docket Nos. 09 Civ. 165 (LAP), 09 Civ. 166 (LAP), 09 Civ. 553 (LAP), 09 Civ. 564
(LAP), 10 Civ. 1627 (LAP), 10 Civ. 2464 (LAP), 11 Civ. 3761 (LAP), 12 Misc. 19 (LAP), 12
                                                  3
        Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 6 of 21



settlement whereby, inter alia, the net proceeds of any forfeited property will be distributed to

the Judgment Creditors on a pro rata basis. (Dkt. Nos. 1122 & 2088).

       C.      Prior Protective Orders

       Since shortly after the inception of this action and continuing throughout the recently

concluded appellate proceedings, the Court has imposed a series of protective orders to secure,

maintain, and preserve the Defendant Properties. In connection with the filing of an initial

complaint against Assa’s and Bank Melli Iran’s property interests in December 2008, the Court

issued a Post-Complaint Protective Order pursuant to 18 U.S.C. § 983(j) prohibiting the transfer

or encumbrance of the property subject to forfeiture, requiring the preservation of books and

records, and requiring the production of records and an accounting from the Partnership and its

agents. (Dkt. No. 2).

       After the Amended Complaint was filed, the Court appointed former United States

Magistrate Judge Kathleen A. Roberts pursuant to § 983(j) to act as monitor for the Partnership,

Alavi, and the Defendant Properties. (Dkt. No. 136). Pursuant to that order and subsequent

orders, Judge Robert was authorized, among other things, to review and approve any

disbursements by Partnership, review and approve any leases or other agreements by the

Partnership, oversee operations of the Defendant Properties, review and approve any

expenditures by Alavi, and report to the Court. (Id.; see also Dkt. Nos. 161, 265, 995, 1023,

1408, 1472, 2062 at 16, 2078).3




Misc. 20 (LAP), 12 Misc. 21 (LAP), 12 Misc. 22 (LAP), 13 Misc. 71 (LAP), 13 Civ. 1825
(LAP), 13 Civ. 1848 (LAP).
3
 Use of the Building’s income in order to operate the Building and to maintain the Building and
other Defendant Properties has been allowed under every iteration of the Protective Orders.

                                                 4
        Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 7 of 21



       In an opinion and order dated September 16, 2013, the Court granted the Government’s

motion for summary judgment as to the forfeitability of Alavi, Assa, and the Partnership’s

interests in the Building, among other assets. (Dkt. No. 865; In re 650 Fifth Avenue and Related

Properties, 08 Civ. 10934 (KPF), 2013 WL 5178677 (S.D.N.Y. Sep. 16, 2013)). The

Government moved to modify the protective order to prohibit further disbursements of income

from the Building except to operate and maintain the Defendant Properties, relying on, inter alia,

United States v. Monsanto, 491 U.S. 600, 612-13 (1989), and Caplin & Drysdale, Chartered v.

United States, 491 U.S. 617 (1989). In an order dated November 22, 2013, the Court found

probable cause supporting the seizure and restraint of the Defendant Properties (Dkt. No. 1023 at

4-5) and modified to protective order to prohibit the use of the Building’s income for certain

purposes, but permitted Claimants to continue to use the Building’s income to pay attorneys’

fees. (Id. at 5-6). On appeal, the order granting summary judgment was vacated and the matter

remanded for additional pretrial proceedings, but Claimants did not separately contest the order

finding probable cause for seizure. In re 650 Fifth Avenue and Related Properties, 830 F.3d 66

(2d Cir. 2016). On remand, the district court amended the protective order to remove certain

restrictions on Claimants’ use of income generated by the Building pending trial, and returned

management authority to Alavi subject to enhanced supervision and approval by the Monitor.

(Dkt. Nos. 1408 & 1472).

       In June 2017, a jury trial was held on the forfeitability of the Defendant Properties,

resulting in a jury verdict finding that Claimants’ interests in the Partnership and the Building, as

well as funds derived from the Building, were wholly subject to forfeiture as proceeds of IEEPA

offenses and as properties involved in or traceable to money laundering, and finding that the

Alavi Properties were subject to forfeiture in part as proceeds traceable to IEEPA violations and



                                                  5
        Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 8 of 21



to properties involved in money laundering. (Dkt. No. 1896). The Court simultaneously

conducted a bench trial, which resulted in findings that the Defendant Properties were subject to

turnover to the Judgment Creditors under the Terrorism Risk Insurance Act and the Foreign

Sovereign Immunities Act. (Dkt. No. 1895).

       D.      Post-Trial Stay Litigation

       On July 27, 2017, Claimants moved to stay the anticipated judgment as well as any

restrictions on the dissipation of assets. (Dkt. No. 1989). In their motion, Claimants argued,

among other things, that “they would cease to be viable as business organizations and would lose

the ability to continue with their legal defense” without the ability to access the proceeds of the

Building. (Id. at 6). The Court denied these applications (Dkt. No. 2062) and entered a modified

protective order that, among other things, prohibited the dissipation of forfeitable assets pending

a final judgement of forfeiture. (Dkt. Nos. 2078 & 2089). The pre-judgment protective order

prohibited spending the Building’s income on future attorneys’ fees.

       Between approximately mid-2016 and the effective date of the post-trial stay order, Alavi

and the Partnership expended more than $19 million in forfeitable Building income on legal fees,

expended nearly              in gifts to third parties, and spent approximately              on Alavi

operations (principally officer salaries and board member honoraria). Thus, in approximately one

year, more than              in forfeitable property was dissipated on expenditures unrelated to

the operations and maintaining the value and availability of the Defendant Properties, which will

never be recovered. When, as discussed below, the Second Circuit temporarily lifted restraints on

the use of forfeitable funds, total attorneys’ fees expenses grew to nearly $23.9 million.

       E.      The Second Circuit’s Stay Pending Appeal

       On or about October 12, 2017, Claimants filed a notice of appeal. During the course of

the appellate proceedings, Claimants petitioned the Court of Appeals three times for permission

                                                  6
        Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 9 of 21



to spend income derived from the Building. First, upon filing their notices of appeal, Claimants

sought a stay pending appeal and an emergency stay. (2d Cir. Case No. 17-3258, Dkt. No. 13).

Claimants requested, among other things, the ability to use income from the Defendant

Properties to pay expenses, including legal fees. Claimants represented to the Court of Appeals

that, without access to those funds, “Claimants could be precluded from pursuing this appeal at

all.” (Id. at 18 n.1; see also 2d Cir. Dkt. No. 70 (Claimants’ reply brief) at 19 (preventing

Claimants from using income from the Building to fund their defense “would effectively bar

Claimants from pursuing this appeal at all”)). On November 16, 2017, the Court of Appeals

granted Claimants’ motion and entered their proposed order. (2d Cir. Dkt. No. 94).

       The Government sought reconsideration of that portion of the order permitting the

expenditure of the Building’s income for purposes other than operating and maintaining the

value of the Defendant Properties, including expenditures for legal fees and Alavi’s

administrative expenses. (2d Cir. Dkt. No. 98). The Government argued that such expenditures

are contrary to Monsanto and Caplin & Drysdale, and should be prohibited. Claimants opposed,

repeating their argument that, if denied access to income from the Building, they “would be

forced to close [their] doors before [they] even has an opportunity to exercise [their] appellate

rights, and would be unable to pursue this appeal.” (2d Cir. Dkt. No. 100 at 3). The Court of

Appeals rejected Claimants’ argument and entered an order pursuant to Monsanto and Caplin &

Drysdale prohibiting further expenditures of funds generated by the Defendant Properties except

in order to maintain the Defendant Properties. (2d Cir. Dkt. No. 115).

       Claimants moved the Court of Appeals for further reconsideration and to allow the

expenditure of the Building’s income for expenses and legal fees. Claimants argued that

Monsanto and Caplin & Drysdale did not apply and asserting once again that Claimants would



                                                  7
       Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 10 of 21



be unable to litigate their appeal without access to funds. (2d Cir. Dkt. No. 116). The Court of

Appeals denied the motion on February 13, 2018. (2d Cir. Dkt. No. 138). Notwithstanding these

repeated representations about being unable to participate further in the appeal without access to

the Building’s income, Claimants in fact continued to vigorously press their appeals from both

the forfeiture and turnover judgments while represented by two international law firms.

Claimants – as was their right – filed numerous oversized motions and oversized briefs and

participated in an extended oral argument before the Court of Appeals with split argument.

       F.      The Interim Protective Order and Claimants’ Motion to Release Funds

       On August 9, 2019, the Court of Appeals vacated the forfeiture judgment and remanded

for further proceedings. In re 650 Fifth Ave. & Related Properties, 934 F.3d 147, 153 (2d Cir.

2019). On August 30, 2019, Claimants asked the Court of Appeals to modify the stay order to

permit the expenditure of the Building’s income on legal fees and other expenses. (2d Cir. Dkt.

No. 320). Claimants raised the familiar argument that, otherwise, “Claimants will not be able to .

. . fund their legal defense.” (Id. at 4). On December 12, 2019, the Court of Appeals denied that

motion without prejudice to addressing the request to this Court. (2d Cir. Dkt. No. 336).

       That same day, the Court entered an interim Protective Order on the Government’s

motion. (Dkt. No. 2162 (the “Interim Protective Order”)). The Government’s application, which

was made with notice to Claimants, requested the immediate entry of the Interim Protective

Order in light of the exigent circumstances created by the issuance of the mandate and

termination of the Second Circuit’s stay order. (Id.). The operative terms of the Protective Order

mirrored those ordered by the Second Circuit throughout the appellate proceedings, and ensured

that the value of the Defendant Properties would be maintained and preserved pending the

resolution of disputes regarding the scope of the protective order.



                                                 8
       Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 11 of 21



       On January 8, 2020, Claimants moved to modify the Interim Protective Order to return to

the terms governing prior to the 2017 trial, arguing that the Supreme Court’s holdings in

Monsanto and Caplin & Drysdale do not apply in civil forfeiture proceedings, and that the

Building’s rental income was not subject to forfeiture in any event because the monitor’s role in

the management of the Building precluded the income from being crime proceeds. (Dkt. Nos.

2175 & 2176). In the alternative, Claimants argued, among other things, that the Interim Order

should be vacated in its entirety because restrictions on Claimants’ use of income generated by

the Building amounted to a seizure of real property without a probable-cause determination and

prior notice and opportunity to be heard, in contravention of United States v. James Daniel Good

Real Property, 510 U.S. 43 (1993), and 18 U.S.C. § 985(d)(1)(B). Claimants argued that a

probable cause determination could not be made until after all outstanding discovery and

suppression issues were resolved. The Government opposed Claimants’ motion. (Dkt. No. 2181).

       In an order dated February 13, 2020, the Court granted Claimants’ motion in part,

ordering the release of income generated by the Building from the date of the Interim Protective

Order until the date of any eventual probable cause determination. (Dkt. No. 2191). In an opinion

and order dated March 2, 2020, the Court set forth its legal conclusions. (Dkt. No. 2197

(together, the “Release Orders”)).

       On February 28, 2020, the Government filed an ex parte application to restrain the

Partnership’s funds, arguing that exigent circumstances created by Claimants’ express intentions

to dissipate the funds, rendering them unavailable for forfeiture, permitted the Court to make a

probable cause finding prior to notice and an opportunity to be heard. (Dkt. Nos. 2196 & 2200

(the “TRO Application”)). The Court converted the ex parte application into a motion on notice,




                                                9
       Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 12 of 21



with an opportunity for Claimants to be heard. Claimants opposed (Dkt. Nos. 2205 & 2206), and

the motion remains pending.

       On April 10, 2020, Claimants filed a notice of appeal, and on April 14, 2020, filed their

principal brief. Claimants argue that the Court erred in ordering the release of funds only from

December 12, 2019 forward. (See generally 2d Cir. Case No. 20-1212, Dkt. No. 15). Claimants

argue that they are entitled to all funds generated from the operation of the Building since

January 5, 2018, the date of the Second Circuit’s Monsanto order. (Id.). The value of those funds

is approximately                . (See Thirty-Eighth Quarterly Report of Monitor Kathleen A.

Roberts (Feb. 10, 2020). Claimants assert that they require access to these funds in order to pay

attorneys. (Id.). On April 23, 2020, Claimants moved for an expedited appeal, which the Second

Circuit granted in an order dated April 27, 2020.4 According to the schedule set by the Second

Circuit, briefing will be completed by July 29, 2020 and “[t]he appeal shall be heard as soon as

practicable after briefing is completed.” (2d Cir. Case No. 20-1212, Dkt. No. 56).

       In light of Claimants’ appeal and efforts to dissipate approximately                  in

assets subject to forfeiture, the Government filed a cross appeal to preserve its ability appeal the

release of funds since December 12, 2019. (Dkt. No. 2243). As required by the Justice Manual,

the Government is seeking authorization from the Solicitor General to pursue the appeal. See

Justice Manual § 2-2.121; 28 C.F.R. § 0.20(b).




4
  Claimants requested that all briefing be completed by May 28, 2020, and that a decision be
issued by June 15, 2020. The Government supported the motion to expedite, but requested a less
compressed briefing schedule which was adopted by the Court of Appeals. (2d Cir. Case No. 20-
1212, Dkt. Nos. 39, 51).

                                                 10
       Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 13 of 21



                                          DISCUSSION

I.     Legal Standard

       In considering a stay pending appeal, a court must consider four factors: “(1) whether the

stay applicant has made a strong showing that he is likely to succeed on the merits; (2) whether

the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will

substantially injure the other parties interested in the proceeding; and (4) where the public

interest lies.” Nken v. Holder, 556 U.S. 418, 426 (2009). “[W]hen a serious legal question is

involved,” the movant does not need to show that it is more likely than not to succeed, but rather

“the movant need only present a substantial case on the merits . . . and show that the balance of

the equities weighs heavily in favor of granting the stay.” LaRouche v. Kezer, 20 F.3d 68, 72–73

(2d Cir. 1994). “[T]he degree to which a factor must be present varies with the strength of the

other factors, meaning that more of one [factor] excuses less of the other.” In re World Trade

Ctr. Disaster Site Litig., 503 F.3d 167, 170 (2d Cir. 2007) (internal quotations omitted); Thapa v.

Gonzales, 460 F.3d 323, 334 (2d Cir. 2006) (“[t]he probability of success that must be

demonstrated is inversely proportional to the amount of irreparable injury plaintiff will suffer

absent the stay”) (internal quotations omitted). “[T]he public interest in granting the stay depends

on the strength of the Government’s case.” United States v. $1,399,313.74 in U.S. Currency, 613

F. Supp. 2d 433, 436 (S.D.N.Y. 2009).

II.    Probability of Success on the Merits

       The cross appeal satisfies the requirement of establishing a probability of success on the

merits. As the Government argued in opposing Claimants’ motion to modify the Interim

Protective Order, the relevant restraining provisions are governed by 18 U.S.C. § 983(j), rather

that § 985. Though § 985 governs forfeitures of “real property and interests in real property,” 18

U.S.C. § 985(a), (f)(1); the provisions of that section that mandate a probable cause hearing

                                                 11
       Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 14 of 21



apply only to pretrial seizures of “real property,” and not of “interests in real property.” See 18

U.S.C. § 985(b)(1), (d)(1). Accordingly, § 985(d)(1) does not apply to seizures of interests in

funds generated by the operation of real property. Section 985 also distinguishes between

“seizures” and restraining orders; the pretrial seizure provisions apply only to “seizures” and not

to restraints. Compare § 985(d)(1) (describing when “[r]eal property may be seized”), with

§ 985(d)(2) (seizure based on exigent circumstances requires showing that “less restrictive

measures such as . . . a restraining order . . . would not suffice”) and with § 985(f)(3) (this section

“shall not affect the authority of the court to issue a restraining order relating to real property”).

Claimants have not cited, and the Government is not aware, of any case applying § 985(d)(1)

solely to provisions of a restraining order governing funds generated by a business operating real

property. Accordingly, there is a probability of success with respect to the Government’s

argument that the Interim Protective Order is governed by 18 U.S.C. § 983(j), which generally

governs restraining orders and other measures, rather than § 985(d)(1).

        In addition, in the event that the Second Circuit were to conclude that a prior probable

cause determination was required for the restraining provisions of the Interim Protective Order

and that no such determination was made, the appropriate remedy would not be to release the

funds at issue but to determine whether probable cause exists. United States v. Cosme, 796 F.3d

226, 236 (2d Cir. 2015) (“[E]ven when the initial seizure is found to be illegal, the seized

property can still be forfeited.”) (quoting United States v. Daccarett, 6 F.3d 37, 46 (2d

Cir.1993)). In Cosme, the Second Circuit held that funds in certain bank accounts were

improperly restrained without a warrant or judicial finding of probable cause, but rejected the

claimant’s argument that the funds should be released. Instead, the Circuit remanded for the

district court to determine whether probable cause existed. 796 F.3d at 236. The Second Circuit



                                                  12
       Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 15 of 21



similarly has held that, where property subject to forfeiture is unlawfully seized, the remedy is

not to dismiss the forfeiture claims or immunize the property from forfeiture. Daccarett, 6 F.3d

at 46 (citing United States v. $37,780 in United States Currency, 920 F.2d 159, 163 (2d Cir.

1990)); see also United States v. Parcel of Property, 337 F.3d 225, 234 (2d Cir. 2003) (“an

illegal seizure standing alone did not immunize property from forfeiture”) (citing United States v.

Premises and Real Property at 4492 South Livonia Rd., 889 F.2d 1258, 1266 (2d Cir. 1989)). In

the cases from other Circuits that Claimants rely on, directing the return of income generated by

unlawfully seized real property, the income was not independently subject to forfeiture; it was

seized only by virtue of the unlawful seizure of the real property itself. United States v. 1461 W.

42nd St., Hialeah, FL, 251 F.3d 1329, 1335-36 (11th Cir. 2001); United States v. Marsh, 105

F.3d 927, 932 (4th Cir. 1997); United States v. 51 Pieces of Real Property, Roswell, NM, 17 F.3d

1306, 1315 (10th Cir. 1994). Here, the forfeiture claims encompass all property traceable to the

Building, including the rental income generated by the Building. Indeed, a jury has previously

found that the Building and the Partnership are subject to forfeiture, as well as funds that Alavi

received from the Partnership. (Dkt. No. 1896). Accordingly, there is a probability of success

with respect to the Government’s argument that the remedy was to determine if probable cause

to restrain the funds exists, rather than to release the funds and render them unavailable for

forfeiture.

        Even if the Court were to disagree that the Government is more likely than not to succeed

on the merits, the cross-appeal presents a sufficiently “substantial case on the merits” weighing

in favor of a stay pending appeal. This is especially true where, as further detailed below, the

remaining factors and the balance of the equities weigh heavily in favor of a stay.




                                                 13
       Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 16 of 21



III.   Irreparable Harm

       The factor of irreparable harm tilts decidedly in favor of a stay pending appeal. Claimants

have repeatedly asserted that the purpose of their efforts to lift restraints on the use of the

Partnership’s funds is to use them to pay attorneys’ fees—that is, to dissipate them. Indeed,

Claimants have asserted that even with the release of the Building’s net income from December

2019 forward, their outstanding attorneys’ fees still exceed the amount of available funds. (2d

Cir. Case No. 20-1212, Dkt. No. 14 at 9). Thus, absent a stay, funds subject to forfeiture claims

will be dissipated and rendered unavailable for forfeiture.

       When the assets that are the subject to a potential judgment litigation are subject to

dissipation in the absence of a stay, irreparable harm results. See Elliott v. Kiesewetter, 98 F.3d

47, 58 (3d Cir 1996) (“That irreparable harm would occur absent an asset freeze is even more

apparent where the very assets subject to a potential judgment will likely be dissipated without

entry of the order.”). As one district court observed when granting a stay pending appeal from a

summary judgment order dismissing forfeiture claims against certain assets (but denying

summary judgment with respect to other assets), “[i]f the properties were released to the

claimants, they would be dissipated. The result would leave the Government without remedy if it

were to prevail on appeal.” United States v. Eleven Vehicles, Civ. No. 91-6779, 1995 WL

635332, *3 (E.D. Pa. Oct. 24, 1995); see also United States v. $1,399,313.74 in U.S. Currency,

613 F. Supp. 2d 433, 435 (S.D.N.Y. 2009) (when, “if a stay is not granted, there would be

nothing to stop them from transferring the Defendant Funds out of the country,” the irreparable

harm factor favored granting a stay pending appeal, but denying a stay on other grounds). The

certainty of irreparable harm to the Government is grounds for granting the requested stay even

if the Court were less sure of the probability of success – though as set forth above there is a

substantial probability of success or, at a minimum, a substantial case on the merits.
                                                  14
       Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 17 of 21



IV.    Injury to other Parties

       The third factor, injury to other parties, also tilts decidedly in favor of a stay pending

appeal. Here, the net proceeds of forfeited assets will be distributed to victims of terrorism. The

aggregate amount of the Judgment Creditors’ unsatisfied compensatory damages judgments

against the Government of Iran exceed the value of the Defendant Properties. Absent the

requested stay, these victims will lose out on millions of dollars of potential recovery.

       In contrast, there is limited injury to the Claimants from a stay. As the Eleven Vehicles

court observed, “Claimants will, of course, suffer some harm since they are denied access to their

property. However, the stay will be in effect for a relatively short period of time. This factor also

favors the issuance of the stay, but does not compel it.” 1995 WL 635332, at *3. Here too, the

Claimants would be “denied” access to their property only for a relatively short period of time,

especially in light of the expedited appeal schedule set by the Circuit. See supra at 10. And the

extent of that denial is extremely limited: the Partnership will not be denied access to any of the

disputed funds for purposes of continuing its business, that is, the operation and maintenance of

the Building. Similarly, under the Interim Protective Order, income from the Building could be

used for necessary maintenance and repairs at the Alavi Properties. The Claimants will only be

precluded from using the funds for other purposes, and neither the Building nor the Partnership

as a business enterprise are in any jeopardy.

       To the extent that Claimants may assert potential harm from their inability to pay

attorneys’ fees while the appeal is pending, as they asserted in moving to expedite the appeal

(see 2d Cir. Case No. 20-1212, Dkt. No. 51), that type harm is of limited weight under the

Supreme Court’s decisions in Monsanto and Caplin & Drysdale. Moreover, such harm already is

ameliorated by the expedited appeal schedule, and can be further addressed by any schedules set

by this Court pending the Circuit’s decision. And, finally, it bears noting that, despite Claimants’
                                                 15
       Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 18 of 21



repeated assertions over the past years that they cannot continue to employ counsel without

access to the Building’s income, see supra at 6-8, they have nonetheless continued to be

represented at all times.

       This factor significantly distinguishes cases where a stay pending appeal was denied,

such as $1,319,313.74 in U.S. Currency or In re All Funds in Accounts in Names Registry Pub.,

Inc., 58 F.3d 855 (2d Cir. 1995). In both of those cases, not only did the courts find little or, at

best, marginal merit to the Government’s forfeiture claims, $1,319,313.74 in U.S. Currency, 613

F. Supp. 2d at 433-34 (application for stay related to appeal from dismissal of forfeiture

complaint for failure to support a reasonable belief the funds were forfeitable); In re All Funds,

58 F.3d at 856 (“we believe it highly unlikely that all of the funds in question can be traced to

[alleged false statements] in view of the fact that the concrete services or items promised by the

claimants were actually provided and that the harm appears to have been of an intangible

nature”); but in those cases the claimants also faced financial ruin if they continued to be

deprived access to the funds at issue. See $1,319,313.74 in U.S. Currency, 613 F. Supp. 2d at 435

(“Claimants now need these funds in order to save their family business and their personal lives

from financial ruin”); In re All Funds, 58 F.3d at 856 (“continued withholding of these funds will

end what chance is left for the commercial success of those claimant companies that are not

already in bankruptcy proceedings”). Here, in contrast, the Government’s forfeiture claims are

supported by powerful, diverse, and highly corroborated evidence, and the Partnership and its

primary asset, the Building, will continue to operate unimpaired during the course of the

expedited appeal.

V.     The Public Interest

       The public interest also weight in favor of a stay pending appeal. As noted above, absent

the requested stay, millions of dollars in forfeitable assets will be dissipated and unavailable to
                                                  16
       Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 19 of 21



the victims of terror who may ultimately be able to collect from them. Moreover, the

Government’s case is extremely strong and seeks to protect vital United States interests. With

respect to the strength of the case, the Government’s evidence is outlined in detail in its TRO

Application, and includes, among other things, secret internal Government of Iran

correspondence and memos documenting the conspiracy; insider testimony by former Alavi

board members and Bank Melli Iran officers; internal Alavi letters and board minutes

demonstrating its control by the Iranian Government, including directions from the Iranian

Ambassador to the United Nations and from the Ayatollah himself; admissions by Alavi board

members; Bank Melli Iran correspondence reflecting Alavi’s involvement in and knowledge of

Bank Melli’s formation and ownership of Assa; and the destruction of documents by Alavi’s

President in order to obstruct a grand jury investigation that threatened to reveal the truth. (See

generally TRO Application at 4-25). Alavi’s partner for nearly 20 years, Assa, has conclusively

been adjudged an arm of the Iranian government. Kirschenbaum v. Assa Corp., 934 F.3d 191,

197 (2d Cir. 2019). In the face of this overwhelming evidence, Alavi has put forth weak and

inconsistent defenses, arguing principally that Alavi somehow believed its partner, Bank Melli

Iran, quietly sold Assa (Dkt. No. 2205 at 15-18) (even though nothing else changed about

Alavi’s relationship with Assa, including Alavi’s persistent dread about the risk of Bank Melli’s

ownership being revealed), or that the illegal conduct had been going on so long that the

Government should have known about it years prior, thereby triggering a statute of limitations

defense (id. at 25) (even though it is uncontested that the forfeiture claims arise out of an

investigation that started within the statute period, and even though the Defendant Properties

would be subject to forfeiture in any event based on ongoing criminal conduct within the statute




                                                 17
       Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 20 of 21



period). As the Government explained in its TRO Application, these defenses are unsupported

and completely at odds with the record in this case. (TRO Application reply at 4-9; 21).

       Likewise, this case seeks to protect significant United States interests. For decades, the

policies and actions of the Government of Iran have been recognized as posing an unusual and

extraordinary threat to the national security, economy, and foreign policy of the United States,

including Iran’s pursuit of nuclear weapons, and ballistic missiles capable of delivering those

weapons throughout the region and around the world; and its financial, logistical, and military

support for terrorist organizations and acts of terrorism.5 The ITSRs thus serve to enforce

national policy aimed at depriving the regime of funding for its malign and destructive policies

and actions and deterring those policies and actions, and forfeiting the proceeds and

instrumentalities of violations of the sanctions and money laundering laws. See United States v.

Banki, 685 F.3d 99, 107 (2d Cir. 2012). Accordingly, the public interest weighs in favor of

preventing the release of these forfeitable assets by staying the Release Orders pending the

ongoing appeal.




5
 See, e.g., Executive Order Nos. 12170, 44 Fed. Reg. 65,729 (Nov. 14, 1979) (responding to the
Embassy hostage crisis); 12613, 52 Fed. Reg. 41,490 (Oct. 29, 1987) (finding that Iran is
actively supporting terrorism as an instrument of state policy and conducting unlawful military
actions in international waters); 12957, 60 Fed. Reg. 14,615 (Mar. 15, 1995) (declaring a
national emergency with respect to the Government of Iran); 12959, 60 Fed. Reg. 24,757 (May
6, 1995) (same); 13059, 62 Fed. Reg. 44,531 (Aug. 19, 1997) (same).

                                                18
     Case 1:08-cv-10934-LAP Document 2254 Filed 04/29/20 Page 21 of 21



                                      CONCLUSION

      For the foregoing reasons the Court should stay the Release Orders pending appeal.

Dated: April 29, 2020
       New York, New York


                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney for the
                                                  Southern District of New York

                                          By:            /s/
                                                  Michael D. Lockard / Martin S. Bell /
                                                  Daniel M. Tracer / Samuel L. Raymond
                                                  Assistant United States Attorneys




                                             19
